290 S.W.3d 195 (2009)
Gary G. WICKHAM, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69755.
Missouri Court of Appeals, Western District.
August 25, 2009.
Mark A. Grothoff, Columbia, MO, for appellant.
Shaun J. Mackelprang and Daniel N. McPherson, Jefferson City, MO, for respondent.
*196 Before ALOK AHUJA, P.J., JAMES M. SMART, JR., and LISA WHITE HARDWICK, JJ.
Prior report: 208 S.W.3d 352.

Order
PER CURIAM:
Gary Wickham appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Affirmed. Rule 84.16(b).